PER CURIAM:
At issue is whether the military judge erred in permitting appellant’s company commander to testify over objection that he did not want appellant back in his unit. The separate opinion by Judge Sullivan sets out the challenged testimony verbatim.
*96The Court unanimously agrees that admission of this testimony in this trial by military judge alone did not constitute reversible error. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a); United States v. Montgomery, 20 USCMA 35, 42 CMR 227 (1970). For reasons expressed in the separate opinion, the Court does not agree on whether the testimony of appellant’s commander was relevant and probative to prove or disprove appellant’s rehabilitative potential. RCM 1001(b)(5) and Mil.R.Evid. 401 and 402, Manual for Courts-Martial, United States, 1984.
The decision of the United States Army Court of Military Review is affirmed.
Judge COX and Chief Judge EVERETT agree:
Mil.R.Evid. 402 provides that “[a]ll relevant evidence is admissible,” with certain exceptions. According to Mil.R.Evid. 401:
“Relevant evidence” means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.
The fact that is of consequence under RCM 1001(b)(5) is whether appellant has “rehabilitative potential.” United States v. Ohrt, 28 MJ 301 (CMA 1989); United States v. Horner, 22 MJ 294, 296 (CMA 1986). We are of the view that a commander’s statement that he does not want an accused back in his unit — absent a full, logical, and acceptable explanation establishing that the reason he does not want such accused in the unit is his lack of rehabilitative potential — proves absolutely nothing and is, therefore, inadmissible.
RCM 1001(b)(5) limits a witness’ testimony to an opinion concerning “rehabilitative potential.” It does not permit a full, logical explanation of the witness’ opinion except on cross-examination. RCM 1001(b)(5) contemplates one question: “What is the accused’s potential for rehabilitation?” — and one answer: “In my opinion, the accused has _ [good, no, some, little, great, zero, much, etc.] potential for rehabilitation.” There are numerous adjectives which might describe an individual’s potential. Of course, it is beyond cavil that such a witness must have a proper foundation for his assessment, but that may only be explored on cross-examination. United States v. Kirk, 31 MJ 84 (CMA 1990).
There are at least two, perhaps more, situations where this type of opinion is relevant and helpful:
First, if a commander does want an accused back in his unit. As Judge Sullivan has pointed out, the fact that a member of an armed force has sufficient trust and confidence in another member is often a powerful endorsement of the character of his fellow soldier. This favorable testimony has long been relevant in courts-martial. United States v. Vogel, 17 USCMA 198, 37 CMR 462 (1967); RCM 1001(c)(1)(B).
However, the contrary may or may not be true. United States v. Ohrt, supra at 303. As we have seen, the squadron commander in Ohrt was not concerned about Sergeant Ohrt’s rehabilitative potential; he just did not want drug abusers in his squadron. Perhaps, he had another explanation for his opinion, as the dissent in Ohrt concluded, but he did not articulate his reasons on the record. See United States v. Cherry, 31 MJ 1 (CMA 1990); United States v. Kirk, supra.
A second area where this type of opinion testimony is relevant and helpful is rebuttal.* Thus if an accused “opens the *97door” by bringing witnesses before the court who testify that they want him or her back in the unit, the Government is permitted to prove that that is not a consensus view of the command. As Judge Sullivan points out, 31 MJ at 98, this type of testimony and rebuttal have long been part of military trials. United States v. Vogel, supra at 199, 37 CMR at 463. But this testimony has not been historically offered as evidence of “rehabilitative potential.” This form of testimony has been classic “mitigation” evidence. ROM 1001(c)(1)(B). Indeed, as we noted in United States v. Ohrt, supra at 303, it was the alleged suppression of such favorable mitigation evidence and testimony which gave rise to the allegations of command influence in the Third Armored Division in the early 1980s. United States v. Thomas, 22 MJ 388 (CMA 1986), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987); see also United States v. Levite, 25 MJ 334 (CMA 1987).
Lastly, notwithstanding the fact that perhaps a particular commander’s testimony might achieve “logical relevance” under Mil.R.Evid. 401 and 402, is this the type of testimony which should be permitted in the courtroom? We are of the considered opinion that commanders should rarely testify adversely about an accused based solely on that “commander’s opinion” of the accused and his crime. Sending commanders into the fray, opining that they do not want an accused in their unit, is merely the flip side of suppressing favorable testimony, absent a showing of some particular relevance. Such testimony has no place in a court-martial until it is relevant to the proceedings; and even when a military judge might be convinced that somehow it is going to be helpful to the trier of fact to have an accused’s commander tell other officers that “I do not want this accused in my unit,” the situation is fraught with danger of undue and unlawful influence. If we let in the testimony of the company commander, the one who initiates charges in many instances, can we also permit the battalion commander, the brigade commander, the division commander, and the corps commander to express their opinions? Where is the alpha and where is the omega?
Should an accused receive greater punishment merely because his commander does not want him? We think not. Accordingly, we hold that the testimony in question should not have been admitted in *98evidence. However, we are satisfied, in this judge-alone trial, that this error was not prejudicial. Art. 59(a) and United States v. Montgomery, supra.
The decision of the United States Army Court of Military Review is affirmed.

 Notwithstanding the fact that RCM 1001(b)(5), Manual for Courts-Martial, United States, 1984, permits the Government to introduce, by way of opinion testimony, evidence of an accused’s "rehabilitative potential,” we believe it to be the rare case where it is necessary for the Government to introduce such opinions unless the accused places such potential in issue. In United States v. Ohrt, 28 MJ 301, 304 (CMA 1989), we rejected the notion that "rehabilitative potential” testimony is primarily focused toward the question of whether an accused should be retained or discharged. We recognize that a punitive discharge results in an accused being separated from service, but the purpose of the punitive discharge is to punish.
*97Having rehabilitative potential is a mitigating factor. Lacking rehabilitative potential is not an aggravating factor. In other words, if an accused demonstrates potential for rehabilitation, including continued service, then an appropriate sentence can be fashioned to take advantage of that potential. It may be appropriate in such a case not to punish an accused by a punitive discharge. On the other hand, an accused should not receive a more severe sentence than otherwise generally warranted by the offense, the circumstances surrounding the offense, his acceptance or lack of acceptance of responsibility for his offense, and his prior record. In other words, if an offense does not ordinarily warrant a punitive discharge, then it would be inappropriate to award such a discharge to an accused because he "lacked rehabilitative potential." A court-martial is not an administrative discharge proceeding where members are discharged for unfitness or unsuitability for continued military service.
A great percentage of the cases we see are guilty-plea cases. Therefore, sentencing is certainly the most frequent task, if not the most important responsibility, of military judges or court members. Regardless of how many cases a military judge may have or a panel may hear, each accused, indeed the entire military community, deserves that thoughtful and intelligent consideration be given each sentence. We are not engaged in a game where the score is counted by the "toughness” of the sentence or whether trial counsel "got the discharge." We are engaged in an aspect of national defense which has a legitimate and ethical purpose — to maintain good order and discipline in our armed forces. It has been said that
to maintain the discipline essential to perform its mission effectively, the military has developed what “may not unfitly be called the customary military law” or "general usage of the military service.” [T]he [Supreme] Court has approved the enforcement of those military customs and usages by courts-martial from the early days of this Nation[.]”
Parker v. Levy, 417 U.S. 733, 744, 94 S.Ct. 2547, 2556, 41 L.Ed.2d 439 (1974) (citation omitted).
We would urge the military community to remain faithful to the role of the court-martial as a tool of justice and discipline, a tool which encourages men and women to obey lawful orders and the law, and not give the system over to personnel administration.